DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 02/10/2022 has been entered.
Response to Amendment
The applicant originally submitted Claims 1-20 in the application. In the previous response, the applicant amended claims 1, 6, 14 and 18. In the present response, the applicant amended Claims 1-2, 4, 6 and 14-20 and canceled Claim 3.  Accordingly, Claims 1-2 and 4-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 02/10/2022, with respect to rejection of Claims 1, 14 and 18 under 35 U.S.C. § 103 have been fully considered and are persuasive. 
Therefore, the rejections have been withdrawn.
				     EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jason Chu (63,022) on 02/17/2020.
The application has been amended as follows:
Claim 1. 	(Currently Amended) A cooling device for providing liquid cooling to a processor, the cooling device comprising: 
a first cooling plate having a first liquid distribution channel embedded therein, the first cooling plate to be positioned on a top surface of the processor, wherein the first cooling plate is to extract heat from the top surface of the processor using cooling liquid flowing in the first liquid distribution channel; 
a second cooling plate having a second liquid distribution channel embedded therein, the second cooling plate to be positioned at a bottom surface of the processor, wherein the second cooling plate is to extract heat from the bottom surface of the processor using the cooling liquid flowing in the second liquid distribution channel; and 
a mounting mechanism to mount the first cooling plate onto the top surface of the processor and the second cooling plate onto the bottom surface of the processor to sandwich the processor in between by a [pair of mounting poles] single mounting pole on each side of the [mounting mechanism,] processor and [wherein] a first thermal pad [is] disposed between the first cooling plate and the top surface of the processor, 
wherein the processor is mounted on a printed circuit board (PCB), 
wherein the mounting mechanism includes one or more teeth on a tip of each mounting pole to provide a locking function for the first cooling plate, the first thermal containing dielectric material, [the processor, the PCB,] a second thermal pad disposed between the PCB and the second cooling plate, [and the second cooling plate,] 
wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate, 
wherein each mounting pole extends through a mounting [holes] hole to reach outside of the bottom surface of the second cooling plate, and 
wherein each mounting pole includes a spring in direct contact with the first cooling plate and the PCB, and 
wherein the spring is to ensure a pressure loaded on the mounting mechanism [including the first cooling plate, the first thermal pad containing dielectric material disposed between the first cooling plate and the processor, and the PCB].
Claim 7.	 Canceled
Claim 14.	 (Currently Amended) A processor card, comprising: 
a processor; 
a first cooling plate having a first liquid distribution channel embedded therein, the first cooling plate to be positioned on a top surface of the processor, wherein the first cooling plate is to extract heat from the top surface of the processor using cooling liquid flowing in the first liquid distribution channel; 
the cooling liquid flowing in the second liquid distribution channel; and 
a mounting mechanism to mount the first cooling plate onto the top surface of the processor and the second cooling plate onto the bottom surface of the processor to sandwich the processor in between by a [pair of mounting poles] single mounting pole on each side of the [mounting mechanism,] processor and [wherein] a first thermal pad [is] disposed between the first cooling plate and the top surface of the processor, 
wherein the processor is mounted on a printed circuit board (PCB), 
wherein the mounting mechanism includes one or more teeth on a tip of each mounting pole to provide a locking function for the first cooling plate, the first thermal pad containing dielectric material, [the processor, the PCB,] a second thermal pad disposed between the PCB and the second cooling plate, [and the second cooling plate,] 
wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate, 
wherein each mounting pole extends through a mounting [holes] hole to reach outside of the bottom surface of the second cooling plate, and 
wherein each mounting pole includes a spring in direct contact with the first cooling plate and the PCB, and 
[including the first cooling plate, the first thermal pad containing dielectric material disposed between the first cooling plate and the processor, and the PCB].

Claim 18.	 (Currently Amended) An electronic rack, comprising: 
a plurality of server shelves, each of the server shelves including one or more servers and each server including one or more processor assemblies, wherein each processor assembly comprises: 
a processor, 
a first cooling plate having a first liquid distribution channel embedded therein, the first cooling plate to be positioned on a top surface of the processor, wherein the first cooling plate is to extract heat from the top surface of the processor using cooling liquid flowing in the first liquid distribution channel, 
a second cooling plate having a second liquid distribution channel embedded therein, the second cooling plate to be positioned at a bottom surface of the processor, wherein the second cooling plate is to extract heat from the bottom surface of the processor using the cooling liquid flowing in the second liquid distribution channel, and 
a mounting mechanism to mount the first cooling plate onto the top surface of the processor and the second cooling plate onto the bottom surface of the processor to sandwich the processor in between by a [pair of mounting poles] single mounting pole on each side of the [mounting mechanism,] processor and [wherein] a first thermal pad [is] disposed between the first cooling plate and the top surface of the processor, 
wherein the processor is mounted on a printed circuit board (PCB), 
wherein the mounting mechanism includes one or more teeth on a tip of each mounting pole to provide a locking function for the first cooling plate, the first thermal pad containing dielectric material, [the processor, the PCB,] a second thermal pad disposed between the PCB and the second cooling plate, [and the second cooling plate,] 
wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate, 
wherein each mounting pole extends through a mounting [holes] hole to reach outside of the bottom surface of the second cooling plate, and 
wherein each mounting pole includes a spring in direct contact with the first cooling plate and the PCB, and 
wherein the spring is to ensure a pressure loaded on the mounting mechanism [including the first cooling plate, the first thermal pad containing dielectric material disposed between the first cooling plate and the processor, and the PCB].
Claim 19.	 Canceled


Allowable Subject Matter
Claims 1-2 and 4-6, 8-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 4-6, 8-18 and 20, the allowability resides in the overall structure of the device as recited in independent Claims 1, 14 and 18 and at least in part because Claims 1, 14 and 18 recite, “a mounting mechanism to mount the first cooling plate onto the top surface of the processor and the second cooling plate onto the bottom surface of the processor to sandwich the processor in between by a single mounting pole on each side of the processor and a first thermal pad disposed between the first cooling plate and the top surface of the processor, 
wherein the processor is mounted on a printed circuit board (PCB), 
wherein the mounting mechanism includes one or more teeth on a tip of each mounting pole to provide a locking function for the first cooling plate, the first thermal pad containing dielectric material, a second thermal pad disposed between the PCB and the second cooling plate, 
wherein some of the one or more teeth are inside the first cooling plate and some of the one or more teeth are outside and on the top of the first cooling plate”. 
The aforementioned limitation in combination with all remaining limitations of Claims 1, 14 and 18 are believed to render said Claims 1, 14 and 18 and all Claims dependent therefrom (Claims 2, 4-6, 8-13, 15-17 and 20) patentable over the art of record. 
Katsumata”).
While Katsumata Fig 1 teaches many of the limitations of Claims 1, 14 and 18 as per final office action dated 11/10/2021, neither Katsumata, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of Claims 1, 14 and 18.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/AMIR A JALALI/Examiner, Art Unit 2835   

/ZACHARY PAPE/Primary Examiner, Art Unit 2835